Case 2:20-cr-00004-cr Document1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT
UNITED STATES OF AMERICA, )
)
V. ) CriminalNo. Q: QO-cr-4Y-/

)
CHERYL BARBER, )
Defendant. )

INDICTMENT

COUNT ONE,

The Grand Jury charges:

On or about June 17, 2019, in the District of Vermont, defendant CHERYL BARBER
knowingly and intentionally distributed heroin, a Schedule I controlled substance.

(21 U.S.C. §§ 841(a), 841(b)(1)(C))
Case 2:20-cr-00004-cr Document1 Filed 01/15/20 Page 2 of 3

COUNT TWO
On or about June 20, 2019, in the District of Vermont, defendant CHERYL BARBER
knowingly and intentionally distributed heroin, a Schedule I controlled substance.

(21 U.S.C. 8§ 841(a), 841(b)(1)(C))
Case 2:20-cr-00004-cr Document1 Filed 01/15/20 Page 3 of 3

COUNT THREE
On or about June 20, 2019, in the District of Vermont, defendant CHERYL BARBER

knowingly and intentionally distributed heroin, a Schedule I controlled substance.

(21 U.S.C. 8§ 841(a), 841(b)(1)(C))

A TRUE BILL

FOREPERSON

Oy nolan E Nelam JRP)

CHRISTINA E. NOLAN
United States Attorney
Rutland, Vermont
January 15, 2020

 
